[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                             FEBRUARY 12, 2008
                                No. 07-12675                 THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                   D.C. Docket No. 06-00499-CR-T-23-MSS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

CARLOS PERLAZA-OBANDO,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                              (February 12, 2008)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Ryan Truskoski, appointed counsel for Carlos Perlaza-Obando in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Perlaza-Obando’s conviction

and sentence are AFFIRMED.




                                         2